— Proceeding pursuant to Executive Law § 298 to review an order of the State Division *727of Human Rights dated March 8, 1985, which, after a hearing, inter alia, found that the petitioner discriminated against the complainant in its employment practices on the basis of sex.
Order confirmed and proceeding dismissed, without costs or disbursements.
The division’s determination that the petitioner and its principal Harry Ortgies discriminated against the complainant on the basis of sex when they offered a full-time guidance counsellor position to a less-qualified male applicant, is supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179; Matter of Board of Educ. v State Div. of Human Rights, 109 AD2d 988). The complainant succeeded in proving that she had been the victim of sex discrimination by demonstrating that the explanation offered by the petitioner for the rejection of her application for employment was unworthy of credence (see, United States Postal Serv. Bd. of Governors v Aikens, 460 US 711, 716; Texas Dept. of Community Affairs v Burdine, 450 US 248, 256).
We have examined the petitioner’s remaining contentions and find them to be without merit. Rubin, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.